UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-19824 Nutrition Management Services Company (Exact name of registrant as specified in its charter) Pennsylvania 23-2095332 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Box 725, Kimberton Road, Kimberton, PA 19442 (Address of principal executive offices) (Zip Code) (610) 935-2050 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x 2,747,000 Shares of Registrant's Class A Common Stock, with no par value, and 100,000 shares of Registrant's Class B Common Stock, with no par value, are outstanding as of November 15, 2007. Table of Contents TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. – Financial Information 2 Consolidated Balance Sheets as of September 30, 2007(unaudited) and June 30, 2007 2 Consolidated Statements of Operations for the Three Months Ended September 30, 2007(unaudited)and 2006(unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2007(unaudited)and 2006(unaudited) 4 Notes to Consolidated Financial Statements 5 - 9 Item 2. – Management's Discussion and Analysis of Financial Condition and Results of Operations 10 - 15 Item 3. – Quantitative and Qualitative Disclosure about Market Risk 15 Item 4T. – Controls and Procedures 15 Part II. Other Information 16 Signatures 17 Table of Contents ITEM 1. Financial Information NUTRITION MANAGEMENT SERVICES COMPANY CONSOLIDATED BALANCE SHEETS September 30, 2007 (unaudited) June 30, 2007 Current assets: Cash and cash equivalents $ 865,900 $ 701,858 Accounts receivable, net of allowance for doubtful accounts of $767,730 and $755,778, respectively 3,003,726 2,774,016 Inventory 141,959 142,921 Prepaid and other 594,676 277,343 Assets held for sale 6,238,700 0 Total current assets 10,844,961 3,896,138 Property and equipment, net 115,816 115,126 Assets held for sale 0 6,295,450 Other assets: Note receivable 85,246 86,746 Advances to employees 422,528 427,510 Deferred income taxes 2,265,908 2,265,908 Bond issue costs, net of accumulated amortization of $157,807 and $154,158, respectively 134,717 138,359 Other assets 49,614 49,614 Total other assets 2,958,013 2,968,137 Total assets $ 13,918,790 $ 13,274,851 Current liabilities: Current portion of long-term debt $ 170,000 $ 170,000 Current portion of line of credit 3,499,114 3,499,114 Current portion of note payable 207,046 0 Accounts payable 3,745,082 3,001,543 Accrued payroll and related expenses 214,342 260,185 Accrued expenses 276,765 282,703 Other 162,461 202,555 Total current liabilities 8,274,810 7,416,100 Long-Term liabilities: Long-term debt, net of current portion 2,045,000 2,045,000 Total Liabilities 10,319,810 9,461,100 Commitments and contingencies Stockholders' equity: Undesignated preferred stock - no par, 2,000,000 shares authorized, none issued or outstanding Common stock: Class A - no par, 10,000,000 shares authorized; 3,000,000 issued, 2,747,000 outstanding, and no par 10,000,000 shares authorized; 3,000,000 issued, 2,747,000 outstanding, respectively 3,801,926 3,801,926 Class B - no par, 100,000 shares authorized, issued and outstanding 48 48 Retained earnings 296,569 511,340 Total 4,098,543 4,313,314 Less:treasury stock(Class A common: 253,000 and 253,000 shares, respectively)- at cost (499,563 ) (499,563 ) Total stockholders' equity 3,598,980 3,813,751 $ 13,918,790 $ 13,274,851 See Notes to Unaudited Consolidated Financial Statements 2 Table of Contents NUTRITION MANAGEMENT SERVICES COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, 2007 2006 Food Service Revenue $ 5,040,863 $ 5,325,602 Cost of Operations Payroll and related expenses 2,351,018 2,151,188 Other costs of operations 1,695,825 2,131,675 Total cost of operations 4,046,843 4,282,863 Gross Profit 994,020 1,042,739 Expenses General and administrative expenses 1,021,758 1,045,242 Depreciation and amortization 66,749 71,684 Provision for doubtful accounts 11,917 15,000 Total expenses 1,100,424 1,131,926 Loss from operations (106,404 ) (89,187 ) Other income/(expense) Other (4,509 ) (4,565 ) Interest income 1,084 13,005 Interest expense (104,942 ) (115,295 ) Total other income/(expense) (108,367 ) (106,855 ) Loss before income taxes (214,771 ) (196,042 ) Provision/(benefit)for income taxes 0 (78,619 ) Net income/(loss) $ (214,771 ) $ (117,423 ) Net income/(loss)per share - basic and diluted $ (0.08 ) $ (0.04 ) Weighted average number of shares 2,847,000 2,847,000 See Notes to Unaudited Consolidated Financial Statements 3 Table of Contents NUTRITION MANAGEMENT SERVICES COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Three months ended September 30, 2007 2006 Operating activities: Net loss $ (214,771 ) $ (117,423 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 66,749 71,684 Provision for bad debts 11,917 15,000 Amortization of bond costs 3,641 3,641 (Benefit)/expense for deferred taxes 0 (78,619 ) Changes in assets and liabilities: Accounts receivable (240,127 ) (562,670 ) Inventory 962 (20,236 ) Prepaid and other current assets (317,333 ) (124,879 ) Accounts payable 743,539 35,117 Accrued payroll and related expenses (45,842 ) (2,978 ) Accrued expenses and other (46,033 ) 185,901 Net cash used in operating activities (37,298 ) (595,462 ) Investing activities: Purchase of property and equipment (10,688 ) (42,747 ) Advances to employees 4,982 2,700 Net cash provided used in investing activities (5,706 ) (40,047 ) Financing activities: Proceeds from note payable 317,175 177,661 Repayments of note payable (110,129 ) (12,915 ) Net cash provided by financing activities 207,046 164,746 Net increase/(decrease)in cash 164,042 (470,763 ) Cash and cash equivalents - beginning of period 701,858 1,613,567 Cash and cash equivalents - end of period $ 865,900 $ 1,142,804 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest Paid $ 105,595 $ 91,296 Taxes Paid 2,562 13,420 See Notes to Unaudited Consolidated Financial Statements 4 Table of Contents NUTRITION MANAGEMENT SERVICES COMPANY NOTES
